Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Accordingly, claims 1 – 4 are pending in this application

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 3/18/2021 was filed is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  data collection system, data storage system and update frequency change system in claims 1 and 4 .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2020-055179, filed on 3/25/2020.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by PHAGAN (US 2018/0365286 A1).

As to claim 1, PHAGAN teaches a data collection system (this element is being interpreted under 30 U.S.C. 112 f after further review of the specification in particularly paragraph [0087] – [0091] which discloses how the data collection system is implemented due to the data association system)  which collects data maintained in an information system (figure 1 section 102, section 112, section 122 and paragraph [0015] [paragraph [0015] teaches a plurality of entries (figure 1 section 112) which are stored in a write subsystem (figure 1 section 102) (it is noted that the write subsystem is being interpreted as the data collection system) which hold a plurality for cache information which needs to be updated to the persistent copy [figure 1 section 122]]); 
a data storage system (this element is being interpreted under 30 U.S.C. 112 f after further review of the specification in particularly paragraph [0087] – [0091] which discloses how the data collection system is implemented due to the data association system) which stores the data collected by the data collection system (figure 1 section 104, section 122 and paragraph [0018] [teaches a read subsystem (figure 1 section 104) which is configured that holds a persistent copy (figure 1 section 122) (it is noted that the persistent copy is being interpreted as the data storage system)]) and 
update frequency change system (this element is being interpreted under 30 U.S.C. 112 f after further review of the specification in particularly paragraph [0036] which discloses how the frequency change system is changed based on the service unit pipeline) which changes a frequency of update of the data stored by the data storage system, wherein the update frequency change system causes the data collection system and the data storage system which use a normal update path that updates the data at a specific frequency to temporarily use a high-speed update path that updates the data more frequently than does the normal update path (paragraph [0024] and paragraph [0025] lines 1 – 7 [paragraph [0024] teaches bypassing the scheduled batched update (it is noted that the batch updating is being interpreted as the normal update path) to a real-time update (it is noted that the real time update is being interpreted as the high-speed update path). In addition paragraph [0025] lines 1 – 7 teaches the condition parameter value which is used in order to determine if a batch update is to be initialized or a real time update])

As to claim 2 this claims is rejected for the same reason as claim 1 above. In addition PHAGAN teaches wherein the update frequency change system causes the data collection system and the data storage system to use the high-speed update path for only specific data, which is a part of the data being stored in the data storage system ( figure 1 section 114, section 122 and section 140 in addition paragraph [0026] [teaches receiving a read request from the user for a specific data before the parameter value (figure 1 section 114) is committed to the persistent copy (figure 1 section 122) in which in turn make the system bypass the scheduled batch update to a real time update (figure 1 section 140) which is then written in the persistent copy (figure 1 section 122)]).

As to claim 3, this claim is rejected for the same reasons as claim 2 above. In addition PHAGAN teaches wherein when the data collection system and the data storage system use the high-speed update path for the specific data ( figure 1 section 114, section 122 and section 140 in addition paragraph [0026] [teaches receiving a read request from the user for a specific data before the parameter value (figure 1 section 114) is committed to the persistent copy (figure 1 section 122) in which in turn make the system bypass the scheduled batch update to a real time update (figure 1 section 140) which is then written in the persistent copy (figure 1 section 122)]), the normal update path is also used for the specific data, and when the data storage system finishes using the high-speed update path, the data storage system updates the specific data to the latest data which has been acquired by the normal update path (paragraph [0025] last 7 lines [teaches once the real-time update occurs system returns to a batch update based on a batch timer once the real time update is done]). 

As to claim 4, Boucher et al. teaches update frequency change system (this element is being interpreted under 30 U.S.C. 112 f after further review of the specification in particularly paragraph [0036] which discloses how the frequency change system is changed based on the service unit pipeline)  which changes a frequency of update of the data stored by the data storage system, wherein the update frequency change system causes the data collection system and the data storage system which use a normal update path that updates the data at a specific frequency to temporarily use a high-speed update path that updates the data more frequently than does the normal update path (paragraph [0024] and paragraph [0025] lines 1 – 7 [paragraph [0024] teaches bypassing the scheduled batched update (it is noted that the batch updating is being interpreted as the normal update path) to a real-time update (it is noted that the real time update is being interpreted as the high-speed update path). In addition paragraph [0025] lines 1 – 7 teaches the condition parameter value which is used in order to determine if a batch update is to be initialized or a real time update])

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Vijayan et al. (US 2013/0263289 A1) discloses a system and method for providing information to a management of data.

KOBAYASHI et al. (US 2018/0046686 A1) Discloses a device managing storage having a plurality of logical storage areas for access by a computer system.

Jia et al. (US 2016/0092532 A1) discloses an operation load balancing engine for a social networking system to receive real time update from a mobile device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J SANTOS whose telephone number is (571)272-9877. The examiner can normally be reached M - F 7:30 AM - 5:00 PM EST (Alternating Fridays).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Pedro J Santos/Examiner, Art Unit 2167  

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167